United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant,
and
U.S. POSTAL SERVICE, EAST ELMHURST
POST OFFICE, East Elmhurst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-986
Issued: December 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On March 11, 2011 appellant filed a timely appeal from a December 6, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying a request for
reconsideration. There is no merit decision of record issued within 180 days, the date she filed
her appeal with the Board. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit denial of
reconsideration.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant asserts that OWCP noted incorrect dates in its December 6, 2010
decision.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 21, 1991 appellant, then a 45-year-old letter carrier,
sustained a lumbosacral sprain and cervical sprain in a rear-end motor vehicle collision.
Appellant remained under treatment through 1996 for cervical and lumbar symptoms.2
The employing establishment assigned appellant a rehabilitation position with sedentary
physical demand level through April 2004. It withdrew the assignment in May 2004 and
assigned her a light-duty job. In an August 17, 2004 report, Dr. Benjamin C. Chouake, an
attending Board-certified internist, found appellant able to work eight hours a day limited duty.
He provided permanent work restrictions limiting walking to four hours a day, with lifting,
pushing and pulling up to 25 pounds. Dr. Chouake renewed these restrictions in periodic reports
through 2007, noting that appellant’s condition remained unchanged. On June 12, 2008 he
limited walking to two hours a day. Appellant worked light duty within these restrictions
through 2008. She had intermittent absences due to neck and low back pain.3
On June 16, 2009 appellant filed a claim for a recurrence of disability commencing
February 17, 2008. She alleged chronic pain from the accepted injuries disabled her for work.
Appellant was off work from March 17 to 26, 2008.
She again stopped work on
4
January 22, 2009.
In a July 16, 2009 letter, OWCP advised appellant of the additional medical and factual
evidence needed to establish her claim, including a physician’s rationalized opinion supporting a
causal relationship between the accepted injuries and her condition on and after
February 17, 2008. Appellant responded by July 29, 2009 letter asserting that employing
establishment managers violated her work restrictions in 2008 and harassed her on
January 22, 2009. She submitted April 29, 2009 reports from Dr. Chouake holding her off work
for three to six months due to cervical and lumbar pain and stiffness. Appellant also provided a
September 8, 2009 physical therapy prescription from Dr. Chouake.
By decision dated September 23, 2009, OWCP denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. It found that she failed to
establish that the accepted conditions changed or worsened on February 17, 2008.

2

Dr. Murray M. Braaf, an attending orthopedic surgeon, treated appellant from November 5, 1991 through
August 1993 for cervical and lumbar radiculopathy due to the accepted injuries. Dr. Ernesto Seldman, an attending
Board-certified orthopedic surgeon, submitted reports from February 1994 to June 1996 diagnosing left-sided
lumbar radiculopathy causally related to the accepted lumbar sprain.
3

By decision dated April 6, 2009, OWCP denied appellant’s claim for a recurrence of disability commencing
June 12, 2008 on the grounds that she did not establish a change in the accepted conditions or in her assigned lightduty position. This decision is not before the Board on the present appeal.
4

Appellant stopped work on January 22, 2009 due to a separate claim for emotional stress under File No.
xxxxxx034, denied by OWCP on April 16, 2009.

2

In a February 12, 2010 letter,5 appellant requested reconsideration. She submitted
undated statements attributing unspecified periods of disability to a May 19, 2008 right arm
injury and harassment on January 22, 2009. Appellant submitted job descriptions from 2004
through March 18, 2008 and an October 2009 decision denying her emotional condition claim
under another claim file. She also provided chart notes and physical therapy prescriptions from
Dr. Chouake dated from October 10, 2008 through August 14, 2010. These documents do not
mention appellant’s condition on or about February 17, 2008.
By decision dated December 6, 2010, OWCP denied reconsideration on the grounds that
the evidence submitted was irrelevant to the claim as it did not address the claimed recurrence of
disability commencing February 17, 2008.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.8
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.9 The claimant need
only submit relevant, pertinent evidence not previously considered by OWCP.10 When
reviewing an OWCP decision denying a merit review, the function of the Board is to determine
whether OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.11
ANALYSIS
OWCP issued a September 23, 2009 decision finding that appellant did not establish that
she sustained a recurrence of disability commencing February 17, 2008 due to accepted cervical
5

OWCP did not image appellant’s request into the record until September 29, 2010. It found that her request was
timely filed within one year of the September 23, 2009 decision.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

9

Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

11

Annette Louise, 54 ECAB 783 (2003).

3

and lumbar sprains. Appellant requested reconsideration on February 12, 2010 asserting that she
was disabled for work due to workplace harassment on January 22, 2009 and a May 19, 2008
right arm injury. In a December 6, 2010 decision, OWCP denied reconsideration as the evidence
submitted was irrelevant.
To be considered relevant evidence, the documents submitted on reconsideration must
address the issue of whether appellant sustained a recurrence of disability on February 17, 2008.
In her February 12, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Instead, appellant attributed unspecified periods of disability to events
after February 17, 2008, including an accepted May 19, 2008 injury and alleged January 22,
2009 harassment. Dr. Chouake’s chart notes and prescriptions do not address her condition as of
February 17, 2008. Therefore, the factual and medical evidence appellant submitted in support
of her request is irrelevant to the recurrence claim. It does not require reopening the record for
further merit review.12
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that OWCP noted incorrect dates in its December 6, 2010
decision. However, she did not identify any particular errors or explain how these discrepancies
adversely affected the claim. Therefore, appellant’s contentions are without merit.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

12

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Mark H. Dever, supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2010 is affirmed.
Issued: December 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

